JONES. J.
1. Where husband and wife, in contemplation of separation, enter into mutual covenants for release of dower and distributive share, and as part consideration therefor, the husband pays the wife the sum of $5000.00 which she accepts, and separation occurs pursuant thereto, such contract, if made in ac*389cordance with the rules controlling actions of pctrsons occupying confidential relations, is lawfully permitted under Section 8000. General Code.
2. Sections 7999 and 8000, General Code, when construed together, permit a husband and wife contemplating such separation, to enter into an engagement mutually releasing each others right to dower and distributive share in the other’s property; they are also authorized thereby to contract for the future support of either of them and their children during such separation.
3. The principle announced in Needles, Extr., v. Needles, 7 Ohio St., 433. that “a mere expectancy or chance of succession of an heir apparent to his ancestor’s estate” is not subject to release at common law, does not apply to a husband or wife’s release of their respective claims to dower and distributive share in the property of the other (McGhee v. Sigmund, 109 Ohio St., 375. overruled.)
Judgment reversed.
Marshall. C. J., Matthias, Day. Allen and Kinkade. JJ., concur. Robinson. J., dissents.